DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment Arguments
112(f) and claim interpretation.  Applicant’s amendment removes the invocation of 112(f). 
	101 Rejections.  Applicant’s amendment overcomes the rejection under 101. 
	103 Rejections. Applicant’s amendment and arguments have been considered.  A significant majority of the amendments are stylistic.  Regarding the amendments to the independent claims (using claim 1 as an example), some features of dependent claim 14 have been deleted and moved into claim 1 – features re: a detector that detects presence/absence of a projection-target object (i.e. a screen or display area).  This is taught/suggested by the “sensing section” of Kobayashi.  See for example, para. 121 and 123, reproduced in their entireties below for convenience: 

[0121] The sensing section 180 senses a screen 10 onto which the all-black calibration image is projected (step S12).[0123] The sensing section 180 senses the screen 10 onto which the all-white calibration image is projected (step S14).

	The “sensing section” of Kobayashi can function or operation the same as the detector of Applicant’s claim 1. Therefore, this feature of Applicant’s independent claims is taught by the prior art.  
	Applicant’s arguments to Kobayashi are directed to other capabilities of the system and/or sensing section of Kobayashi (e.g. Remarks, page 17).  This may be true, in that the system of Kobayashi has many functionalities and capabilities outside of what is claimed by Applicant.  But to the question of whether the sensing section of Kobayashi, which can sense the screen (see above paras. 121, 123 of Kobayashi), corresponds to one that can detect the presence or absence of a projection-target object (i.e. a screen), per Applicant’s independent claims, the answer, respectfully, is yes (please see above).
	Accordingly, the rejections under 103 are maintained under the previous prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 10, 11, 14 and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Patent Application Publication No. 2018/0098002; cited in Applicant’s IDS) in view of Kobayashi (U.S. Patent Application Pub. No. 2004/0227830 A1).

	Regarding claim 1: 
	Peterson teaches: an information processing apparatus (Fig. 1: 100 system), comprising: 
	a projection controller (Fig. 1: 122, one of the processor(s)) configured to: control projection of first information; and control projection of second information different from the first information (see e.g. Figs. 3-8 and claim 2, can control projection of video content (first information) and closed captioning (“cc”) text (second information)); 
	a detector configured to detect one of a presence or absence of a projection-target object (*see discussion below re: Kobayashi); and 
	a mode controller (Fig. 1: 122, one of the processor(s)) configured to switch between a first projection mode and a second projection mode (e.g. Figs.7-8 and 3-4, there are at least two projection modes of displaying the first information (video image) and second information (cc text)) (see also discussion below re: “mode”) based on a result of the detection that indicated one of the presence or the absence of the projection-target object, (*see discussion below re: Kobayashi) wherein the first projection mode is projection mode in which the first information and the second information are projected onto the projection-target object (see e.g. Fig. 4), 
	the second projection mode is the projection mode in which the first information is projected onto the projection-target object and the second information is projected onto a region outside of the projection-target object (see e.g. Fig. 3).
	Further regarding the above claimed modes (first and second), Peterson teaches a system that is capable of identifying at least one setting (i.e. mode) pertaining to the presentation of cc text (see e.g. claim 22).  The ‘at least one setting’ (i.e. mode) of Peterson can pertain to one or more of a location at which the cc text (second information is to appear, and a length of a portion of the cc text (see claim 22).  Fig. 3 and Fig. 4 illustrate different user settings or projection modes of first and second information.  Plus, Peterson also teaches a user can configure one or more settings (see Fig. 6 and para. 51), and the system is also capable of applying certain settings for certain users (see para. 71, that is, the applicable setting or projection mode can be contingent on who the user is, thereby the system is capable of performing switching between a first and second projection mode, such as when the user identity is changed. 
	Re: a detector configured to detect one of a presence or absence of a projection-target object…and a mode controller configured to switch based on a result of the detection that indicated one of the presence or the absence of the projection-target object, in analogous art, Kobayashi teaches a detector (i.e. sensing means, see pars. 87, 121-123), that can detect or sense a screen or projection target object (Fig. 1: 10 including a projection area Fig. 1: 12. See also paras. 60-62, sensed image projection area, and para. 121-123, sensing a screen).  From this sensing, image processing is then performed to adjust the projected image for display (see e.g. Kobayashi, paras. 86-109). Modifying the applied refs, such to include the above features of the sensing means of Kobayashi (i.e. detector), would have been obvious and predictable to one of ordinary skill in the art as of the effective filing data of Applicant’s claims. See MPEP §2143(A).  
	Accordingly, 	it would have also been obvious for one of ordinary skill in the art to modify Peterson, in view of itself, such that the different settings/configurations of display that the system can accept and hold, correspond to Applicant’s above claimed first and second projection mode, such as when the identity of a user changes, as per Peterson.  Peterson also teaches Applicant’s claimed first and second projection mode, as mapped above. See MPEP §2143(A).  
	 The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Peterson further teaches: the information processing apparatus according to claim 1, wherein in a case where the second projection mode is selected, the projection controller is further configured to cause the projection of the first information to be projected onto the projection-target object in a largest size corresponding to a size of the projection-target object (see Fig. 3: this is the second projection mode, the first information (here, image of mountains) is projected onto the projection target object (display area) in a largest size).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Peterson in view of same to have obtained the above. The motivation would be to provide users with different display options to maximize viewing experience. 


	Regarding claim 10:
	Peterson further teaches: the information processing apparatus according to claim 1, wherein the first information includes content information, 
	the second information includes at least one additional information related to the content information, and the at least one additional information includes one of menu information, notification information, or advertisement information (Figs. 3-4, first information is image content, second information is cc text). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Peterson in view of same to have obtained the above. The motivation would be to provide users with supplemental information for viewed content.  


	Regarding claim 11:
	Peterson further teaches: the information processing apparatus according to claim 1, wherein in a case where the second projection mode is selected (e.g. Fig. 3), the projection controller is further configured to control at least one of a position, a shape, or a size of the second information (see e.g. para.42, 43, 56-62 and claim 22, settings can include location relative to TV at which cc text is presented, settings can include length of a portion of the cc text to be presented, and settings can include a threshold cc length, number of characters, number of sentences and the like).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Peterson in view of same to have obtained the above. The motivation would be to provide users with different display options to maximize viewing experience, especially when dealing with supplemental display information, such as closed captioning text. 


	Regarding claim 14: 
	Kobayashi teaches a detector (see above mapping to claim 1), as per the sensing means of Kobayashi. From this sensing, image processing is then performed to adjust the projected image for display (see e.g. Kobayashi, paras. 86-109). Modifying the applied refs, such to include: wherein the mode controller is further configured to select the second projection mode in a case where the projection-target object is detected, the second mode mapped above in claim 1, as part of the image processing that Kobayashi teaches forthcoming after the screen is sensed, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing data of Applicant’s claims. See MPEP §2143(A).  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17: 
	It would have been obvious for one of ordinary skill in the art to further modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein in a case where the second projection mode is selected, 
	the projection controller is further configured to control the projection of the second information according to a change in at least one of a position, a shape, or a size of the first information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches users being able to choose various settings, as mapped above in claim 1 and claim 11.  One user preference or setting can be to present cc text (second information) a threshold distance from the lower boundary of the TV, or at specific locations relative to the TV, TV 302 corresponding to size of first information to be projected. See paras. 41-58. Changes in position, shape or size of TV will change projection of second information (cc text).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to further modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein each of he first information and the second information is projected by an image projection apparatus, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches that systems having a projector (see para. 28, i.e. an image projection apparatus) is known. Modifying Peterson, such that its system includes a projector as part of its display technology, also per Peterson, is one embodiment that would have been obvious and predictable over the prior art. 
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: see also claim 1. 
	Peterson teaches: an information processing method (e.g. claim 13), comprising
	The information processing method of claim 19, performed by a computer system, corresponds to the functions performed by the apparatus (projection controller, and mode controller) of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1. 
	Peterson teaches: a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to execute operations (claim 21, instructions stored on a storage mediuym that are executed by at least one processor to perform a process).
	The instructions of claim 20 corresponds to the functions performed by the apparatus of claim 1. Thus, the same rationale for rejection applies.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Kobayashi and further in view of Takahashi (U.S. Patent Application Publication No. 2010/0253862 A1; cited in Applicant’s IDS). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 2, wherein in a case where the second projection mode is selected, the projection controller is further configured to cause the projection of the second information onto a position situated within a specified distance from the projection-target object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches second projection mode, as mapped above in claim 1. Re: causing the second information to be projected within a specified distance from the projection-target object, see Takahashi.  Takahashi teaches determining correction amounts to correct image signals from potential distortion (Abstract, claim 1).  This includes causing caption signals (i.e. the cc text of Peterson) to be projected within a specified distance from the projection target object, such distances are calculated to remove potential distortion (see Takahashi, paras. 28-38 and Figs. 2-4).  Modifying Peterson, such that the second information is projected as per Takahashi, would have been obvious and predictable to one of ordinary skill, further with the motivation to prevent image distortion, as per Takahashi. 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 3, wherein the projection controller is further configured to: acquire target-object information that includes a position of the projection-target object; and
	control the projection of the first information and the projection of the second information based on the acquired target-object information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson or Takahashi teaches an acquisition section (Peterson, i.e. at least one aspect of the one or more processors, para. 26) (Takahashi, claim 1, processor).  Takahashi also teaches determining and applying some amount of adjustment/correction to an image signal, in order to correct for distortion (e.g. Abstract, claim 1 and paras.27-42).  To achieve this, Takahashi teaches determining a correction amount based on inclination angles measured from sensors, the acquiring or measuring of said inclination angles corresponding to acquiring target-object info including a position of the projection-target object (see paras. 27-59).  Modifying the applied references, such that the projection controller, per either reference (seem mapping to claim 1 above, and/or Takahashi, Fig. 5: 6-7a), controls projection of first and second info (either ref, mapping to claim 1 above and/or Takahashi, Fig 3), on a basis of the acquired target-object info, per Takahashi, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 4, wherein the target-object information further includes a shape and the size of the projection-target object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches instances where the cc text (second info) can be placed to appear adjacent to a TV 302 and coplanar with a plane established by the front of the TV on which content (first info) is to be presented (e.g. para. 42).  Here, the projection target object is the TV display screen. This teaches/suggests info including shape and size of projection target object.  This would also be taught/suggested such to specify location of cc text, length of text, and location (claim 22 and paras. 57-62), and/or locations associated with boundaries of the TV (para. 42-44).  Modifying the applied references, such that the target-objection info includes a shape and size, per Peterson (i.e. so that the cc text can be adjacent, or at a certain boundary, and of a certain size, need to know shape and size), is taught by the prior art. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Takahashi further teaches: the information processing apparatus according to claim 4, wherein the projection controller is further configured to acquire the target-object information based on detection information regarding the projection-target object, and the detection information is detected by a detection apparatus (see e.g. mapping to claim 4 above, detecting info as target-object info from sensors (a detection apparatus)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Takahashi to have obtained the above. The motivation would be to obtain information useful for tailoring image display. 


	Regarding claim 7:
	Takahashi further teaches: the information processing apparatus according to claim 4, wherein the projection controller is further configured to acquire the target-object information based on setting information regarding the projection-target object, the setting information is set by user input (para.27, user can provide correction amount, such that the system can acquire the target-object into on a basis of said info from the user).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Takahashi to have obtained the above. The motivation would be to obtain information useful for tailoring image display. 


Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Kobayashi and Takahashi and further in view of Takazawa (U.S. Patent Application Publication No. 2014/0198030 A1). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 4, wherein the projection controller is further configured to acquire region information regarding a projection-available region, wherein the projection-available region is a region, in the projection-target object, onto which projection is performed; and 
	control the projection of the first information and the second information based on the target-object information and the region information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Takazawa teaches acquiring region info re: a projection-available region as claimed above (see Takazawa, i.e. Fig. 1, Fig. 7, Fig. 11 and paras. 35-36, 46-55, the instruction region is region info as claimed).  Takazawa also teaches the function of the projection controller, as claimed above, on the basis of the t-o info, and region info (Takazawa, Figs. 1, 7,8, 11-13).. That is, to control projection such that the system/method can both project the image(s) onto projection region and accept instruction. Modifying the applied references, per Takazawa, to have included the above, is all of taught, suggested and obvious and predictable over the prior art. Motivation also exists in the art to allow for increased user interaction with the projection system.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Takazawa further teaches: the information processing apparatus according to claim 8, wherein the projection-target object is a screen on a projection-target surface (i.e. para 44 and 77, screen), 
	the screen is made of material that enables the screen to display thereon a projection image with a higher image quality in a case where the projection image is projected onto the screen than in a case where the projection image is projected onto the projection-target surface (para. 47, screen is made such that the brightness of screen can be adjusted, para. 44, screen also has an aspect ratio (material size that enables the screen to perform as claimed) which can be used to adjust image features in a defined projection region).  
	Modifying the applied references, such that: in a case where the second projection mode is selected (see mapping to claim 1, also Peterson, Fig. 3), the projection controller is further configured to execute control based on the target-object information and the region information (above mapping re: Takazawa in claim 8), 
	such that the first information is projected onto the screen in the largest size corresponding to a size of the screen, and the second information is projected onto a specific region which is outside of the screen and the projection-available region includes the specific region (see Peterson, Fig. 3).  
	Modifying the applied refs such that Peterson, Fig. 3: 302 corresponds to the screen of Takazawa as mapped above, to project the first info on the screen and the second info outside the screen but in the p-avail region, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
	Takazawa further teaches: the information processing apparatus according to claim 4, wherein the target-object information includes information regarding a positional change, 
	the information regarding the positional change indicating a change in a relative position of the projection-target object with respect to an image projection apparatus that projects the first information and the second information, and 
	the projection controller is further configured to control the projection of the first information and the second information based on the information regarding the positional change (see e.g. Takazawa, Figs. 4-6).  
	Modifying the applied references, such that the display controller controls projection of the first and second info, as mapped in claim 1, on the basis of info re: positional change, as per Takazawa, Figs. 4-6, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	Above mapping to claim 12 equally applies here. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 12, wherein in a case where the second projection mode is selected, the projection controller is further configured to control the projection of the first information and the projection of the second information based on the information regarding the positional change such that the projection of the first Page 8 of 22Application No. 17/045,488Reply to Office Action of January 27, 2022 information and the projection of the second information are respectively maintained, the projection of the first information indicates the projection of the first information onto the projection-target object, and the projection of the second information indicates the  projection of the second information onto the region outside the projection-target object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  That is, to have the display controller adjust the projection of the first and second info such to correspond to Peterson, Fig. 3 (i.e. second mode) on the basis of positional change, per Takazawa. There may be a shift (i.e. Fig. 5, Takazawa) of the projection region, but the image itself is not altered (i.e. kept to look like Fig. 3, Peterson). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Kobayashi and Takahashi and further in view of Takazawa and Nakanishi (U.S. Patent No. 5,803,567). 

	Regarding claim 9:
	In analogous art, Nakanishi teaches: the information processing apparatus according to claim 8, wherein the projection-target object is a screen on a projection-target surface (Abstract and claim 1), 
	the screen is made of material that enables the screen to display thereon a projection image with a higher image quality in a case where the projection image is projected onto the screen than in a case where the projection image is projected onto the projection-target surface (Abstract and claim 1, screen is made of lenticular sheet and Fresnel lens, and allows for varied focal lengths on surface of screen.  See also description of Fig. 2: 25 transmission screen, which teaches that the material of the screen, i.e. Fresnel lens sheet, is configured to prevent divergence of the image light rays projected from the projection lens 23 shown in FIG. 1 and to condense this light for the viewer. See also Fig. 8: 6, transmission screen. Any one of these describes the above features of a screen).  
	Modifying the applied references, such that: in a case where the second projection mode is selected (see mapping to claim 1, also Peterson, Fig. 3), the projection controller is further configured to execute control based on the target-object information and the region information (above mapping re: Takazawa in claim 8), 
	such that the first information is projected onto the screen in the largest size corresponding to a size of the screen, and the second information is projected onto a specific region which is outside of the screen and = the projection-available region includes the specific region (see Peterson, Fig. 3).  
	Modifying the applied refs such that Peterson, Fig. 3: 302 corresponds to the screen of Nakanishi as mapped above, to project the first info on the screen and the second info outside the screen but in the p-avail region, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Kobayashi, and further in view of Chapdelaine (U.S. Patent Application Pub. No. 2009/0273711 A1).

	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein in a case where the second projection mode is selected, the projection controller is further configured to determine whether the second information is projectable onto a blank region that is a region, in the projection-target object, onto which the first information is not projected, and 
	project the second information onto the blank region in a case where the second information is projectable onto the blank region, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches second projection mode, as mapped above in claim 1.  Re: determining whether the second info is projectable onto a blank region as claimed, Chapdelaine teaches examining display areas to determine a location of a caption in a video signal associated with a ‘region of interest’ (ROI) (Abstract, claim 1.  At least 2 possible positions are identified for the captions such that placement of the caption will not fully or partially mask the ROI (claim 1).  Chapedelaine is not particularly limiting when it comes to identifying or labeling images as ROI (see e.g. paras. 53-56) (see also Figs. 1, 2 and 4-7).  The scenario of Fig. 3 of Peterson, in the case that only the mountain tops (or even just the sun) are considered ROI, the space below the mountains and still in the p-t object (i.e. the claimed blank region) can be where the captions/text can be displayed.     
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Kobayashi, and further in view of Lee (U.S. Patent App Pub. No. 2005/0041146 A1).

	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein in a case where the second projection mode is selected, 
	the projection controller is further configured to determine whether the second information is projectable onto the region outside of the projection-target object, and 
	project the second information onto the projection-target object in a case where the second information is not projectable onto the region outside of the projection-target object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Fig. 3 of Lee illustrates a scenario where a caption could be placed in a region outside of the P-T object, but when the screen is zoomed out, or in full screen mode (or otherwise altered), the captions have to be moved into the claimed P-T object, and not the outside region. This scenario would cause the projection controller to perform as claimed, even when the second projection mode is selected.  Modifying the applied references, such to include the flexibility to move the second info in the event the screen or display area is adjusted to make the previous location of the second info not possible, is taught by Lee, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613